UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 3, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-32233 PEET’S COFFEE & TEA, INC. (Exact Name of Registrant as Specified in Its Charter) Washington 91-0863396 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1400 Park Avenue Emeryville, California 94608-3520 (Address of Principal Executive Offices)(Zip Code) (510) 594-2100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes o No x As of May 8, 2011, 12,817,670 shares of registrant’s Common Stock were outstanding. INDEX Page PART I FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosure About Market Risk 18 Item 4. Controls and Procedures 19 PART II OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and use of Proceeds 20 Item 6. Exhibits 20 Signatures 22 2 PART I – FINANCIAL INFORMATION ITEM 1. UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PEET’S COFFEE & TEA, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited, in thousands, except share amounts) April 3, January 2, ASSETS Current assets Cash and cash equivalents $ $ Short-term marketable securities Accounts receivable, net Inventories Deferred income taxes - current Prepaid expenses and other Total current assets Long-term marketable securities - Property, plant and equipment, net Other assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable and other accrued liabilities $ $ Accrued compensation and benefits Deferred revenue Total current liabilities Deferred income taxes - non current 73 46 Deferred lease credits Other long-term liabilities Total liabilities Shareholders' equity Common stock, no par value; authorized 50,000,000 shares; issued and outstanding:12,981,000 and 13,063,000 shares Accumulated other comprehensive income 7 2 Retained earnings Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to condensed consolidated financial statements. 3 PEET’S COFFEE & TEA, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited, in thousands, except per share amounts) Thirteen weeks ended April 3, April 4, Retail stores $ $ Specialty sales Net revenue Cost of sales and related occupancy expenses Operating expenses Transaction related expenses - General and administrative expenses Depreciation and amortization expenses Total costs and expenses from operations Income from operations Interest income, net 11 (1 ) Income before income taxes Income tax provision Net income $ $ Net income per share: Basic $ $ Diluted $ $ Shares used in calculation of net income per share: Basic Diluted See notes to condensed consolidated financial statements. 4 PEET’S COFFEE & TEA, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) Thirteen weeks ended April 3, April 4, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of interest purchased 83 - Stock-based compensation Excess tax benefit from exercise of stock options ) ) Tax benefit from exercise of stock options Loss on disposition of assets and asset impairment 31 Deferred income taxes 68 (5 ) Changes in other assets and liabilities: Accounts receivable, net ) Inventories Prepaid expenses and other current assets ) ) Other assets (1 ) 29 Accounts payable, accrued liabilities and deferred revenue ) ) Deferred lease credits and other long-term liabilities ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property, plant and equipment ) ) Proceeds from sales of property, plant and equipment - 13 Changes in restricted investments Proceeds from sales and maturities of marketable securities - Purchases of marketable securities ) - Net cash used in investing activities ) ) Cash flows from financing activities: Net proceeds from issuance of common stock Purchase of common stock ) ) Excess tax benefit from exercise of stock options Net cash (used in)/provided by financing activities ) (Decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Non-cash investing activities: Capital expenditures incurred, but not yet paid $ $ Other cash flow information: Cash paid for income taxes 91 See notes to condensed consolidated financial statements. 5 Peet’s Coffee & Tea, Inc. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of Presentation The accompanying condensed consolidated financial statements of Peet’s Coffee & Tea, Inc. and its subsidiaries (collectively, the “Company” or “Peet’s”) as of April 3, 2011 and for the thirteen weeks ended April 3, 2011 and April 4, 2010 are unaudited and, in the opinion of management, contain all adjustments, consisting only of normal recurring items necessary to present fairly the financial position and results of operations for such periods. The information included in this Quarterly Report on Form 10-Q (this “Form 10-Q”) should be read in conjunction with the Company’s annual consolidated financial statements in Peet’s Annual Report on Form 10-K for the year ended January 2, 2011 (the “2010 Form 10-K”). The results of operations for the thirteen weeks ended April 3, 2011 are not necessarily indicative of the results expected for the full year. Comprehensive Income For the thirteen weeks ended April 3, 2011 and April 4, 2010, comprehensive income was $5,518,000 and $3,051,000, respectively. Comprehensive income consists of net income and net unrealized gains and losses on investments. Net Income per Share Basic net income per share is computed as net income divided by the weighted average number of common shares outstanding for the period. Diluted net income per share reflects the potential dilution that could occur from common shares issued through stock options. Anti-dilutive shares of 174,467 and 47,469 have been excluded from diluted weighted average shares outstanding for the thirteen week periods ended April 3, 2011 and April 4, 2010, respectively. The number of incremental shares from the assumed exercise of stock options was calculated by applying the treasury stock method. The following table summarizes the differences between basic weighted average shares outstanding and diluted weighted average shares outstanding used to compute diluted net income per share (in thousands): Thirteen weeks April 3, April 4, Basic weighted average shares outstanding Incremental shares from assumed exercise of stock options and awards Diluted weighted average shares outstanding 2. Fair Value Measurements Accounting Standards Update (“ASC”) 820, “Fair Value Measurements and Disclosures,” defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. ASC 820 also establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The standard describes three levels of inputs that may be used to measure fair value: 6 Level 1 - Quoted prices in active markets for identical assets or liabilities. Level 2 - Inputs other than quoted prices included within Level 1 that are either directly or indirectly observable. Level 3 - Unobservable inputs that are supported by little or no market activity, therefore requiring an entity to develop its own assumptions about the assumptions that market participants would use in pricing. Recurring Fair Value Measurements In accordance with accounting principles generally accepted in the United States, certain assets and liabilities are required to be recorded at fair value on a recurring basis. The Company has the following assets that are adjusted to fair value on a recurring basis. Marketable securities The fair values of our investments in our marketable securities were determined using quoted market prices from daily exchange traded markets. The fair values of these instruments were based on the closing price as of the balance sheet date and were classified as Level1.The Company’s marketable securities consist of U.S. government, agency, municipal and equity securities classified as follows (in thousands): April 3, January 2, Short-term $ $ Long-term - Total $ $ Unrealized gains or losses on marketable securities are recorded in accumulated other comprehensive income at each measurement date. Assets and Liabilities Measured at Fair Value on a Non-Recurring Basis The Company measures certain non-financial assets and liabilities, including long-lived assets, at fair value on a non-recurring basis. For the period ended April 3, 2011, the Company recorded a charge of $97,000 related to the impairment of assets at an under-performing store. For the period ended April 4, 2010 the Company was not required to measure any non-financial assets and liabilities at fair value. The fair market value of these assets was determined using the income approach and Level 3 inputs, which required management to make estimates about future cash flows. Management estimates the amount and timing of future cash flows based on its experience and knowledge of the retail market in which each store operates and other factors. This impairment charge is included in operating expenses in the accompanying condensed consolidated statements of income. The carrying value of cash and equivalents, restricted cash, receivables and accounts payable approximates fair value. 3. Inventories The Company’s inventories consist of the following (in thousands): April 3, January 2, Green coffee $ $ Other inventory Total $ $ 7 4. Stock Purchase Program On September 2, 2010, the Board of Directors authorized the Company to purchase up to one million additional shares of the Company’s common stock.During the thirteen weeks ended April 3, 2011, the Company purchased 503,295 shares of common stock, at an average price of $42.21, in accordance with this stock purchase program. 302,156 shares remain available for purchase under this stock purchase program. Purchases under the Company’s stock purchase programs may be made from time to time on the open market at prevailing market prices or in negotiated transactions off the market. 5. Stock-Based Compensation On May 18, 2010, the Company’s shareholders approved the Peet’s Coffee & Tea, Inc. 2010 Equity Incentive Plan (the “2010 Plan”).The 2010 Plan is intended as the successor to and continuation of the Peet’s Coffee & Tea, Inc. 2000 Equity Incentive Plan (“Prior Plan”).Under the 2010 Plan, the Company may grant incentive stock options, nonstatutory stock options, stock appreciation rights, restricted stock awards, restricted stock unit awards (“RSUs”), performance stock awards, performance cash awards, and other stock awards.The aggregate number of shares of common stock that may be issued pursuant to stock awards from and after May 18, 2010 shall not exceed 700,000 shares plus shares underlying options under the Prior Plan that expire or terminate, less one share for each share of stock issued pursuant to an option or stock appreciation right under the Prior Plan after January 3, 2010 and 1.8 shares for each share of stock issued pursuant to a restricted stock award, restricted stock unit award (“RSUs”), performance stock award, performance cash award, or other stock award. Stock Option Activity Changes in stock options were as follows: Weighted Average Aggregate Weighted Average Remaining Intrinsic Options Exercise Price Contractual Value Outstanding Per Share Life (Years) (in thousands) Outstanding at January 2, 2011 $ $ Granted Canceled ) Exercised ) Outstanding at April 3, 2011 $ $ Vested or expected to vest, April 3, 2011 $ $ Exercisable at April 3, 2011 $ $ Restricted Stock Unit Awards During the second quarter of 2010, the Company began granting RSUs under the 2010 Plan.RSUs vest according to a pre-determined vest schedule set at the grant date. 8 Changes in RSU’s were as follows: Number of Weighted Average Units Grant Date Outstanding Fair Value Outstanding at January 2, 2011 $ Granted - - Vested - - Forfeited, cancelled or expired ) Outstanding at April 3, 2011 $ Employee Stock Purchase Plan The Company has an Employee Stock Purchase Plan (“ESPP”) under which eligible employees can choose to have up to 15% of their annual earnings withheld to purchase the Company’s common stock. The price of stock purchased under the ESPP is 85% of the lower of the market prices at the beginning of the offering period and the end of the offering period market price. The Company initially reserved 200,000 shares of common stock for issuance under the ESPP, which is subject to increase as of each annual meeting of the Company’s shareholders, until 2020, by the lesser of 200,000 shares or 1.5% of the number of shares of common stock outstanding on the date of such annual meeting. However, the Board of Directors has the authority to increase the ESPP reserve by a smaller number of shares of common stock on each such date. During the thirteen week period ended April 3, 2011, 10,428 shares of the Company’s common stock were purchased under the ESPP. At April 3, 2011, 1,436,792 shares remain available for future issuance under the ESPP. Stock-Based Compensation Stock-based compensation expense consists of and was recognized in the condensed consolidated statements of income as follows (in thousands): Thirteen weeks ended April 3, April 4, Stock-based compensation expense $ $ Employee Stock Purchase Plan expense 96 - Total $ $ Cost of sales and related occupancy expenses $ $
